Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTH ERN DISTRICT OF FLORIDA

                            CaseNo. 18-CR-80166-M iddIebrooIts


  UNITED STATES OF AM ERICA

  VS.

  NICH OLAS W UKO SON,

                        D efendant.
                                                /

                                       PLEA AGREEM ENT

        The United States M orney's Offce for the Southern Districtof Florida and Nicholas

  Wukoson(hereinafterreferredtoasthe(tdefendanf')enterintothefollowingagreement:
            The defendantagreesto plead guilty to Counts 1-7 ofthe Superseding Indictm ent.

 Counts 1 through 6 charge the defendant with possession of child pornography involving a

 prepubescentminorora minorwho hasnotattained the age oftwelve, in violation ofTitle 18,

 United StatesCode,Sedions2252(a)(4)(B)and (b)(2). Count7 chargesthe defendantwith
 witnesstampering,inviolationofTitle18,UnitedStatesCode,Section 1512(c)(2).
        2 The defendant is aware that the sentence will be imposed by the Court after

 considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
 Cdsentencing Guidelinef).The defendantacknowledges and understands thatthe Courtwill
 computean advisory sentenceundertheSentencing Guidelinesandthatthe applicableguidelines

 w illbe determ ined by the Courtrelying in parton the results ofa pre-sentence investigation by

 the Court's m obation oftk e,which investigation w illcom m ence afterthe guilty plea has been

 entered.Thedefendantisalso awarethat,undereertain circum stalwes, theC oul'tm ay departfrom


                                          Page 1 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 2 of 7



  theadvisorysentencing guidelinerangethatithascomputed, and may raiseorlowerthatadvisory

  sentenceunderthe Sentencing Guidelines .




             The defendantisfurtheraware and understandsthatthe Courtisrequired to consider

  the advisory guideline range detennined under the Sentencing Guidelines, butisnotbound to

  imposeasentencewithinthatadvisoryrange;theCourtispennittedto tailortheultim atesentence

  in lightofOtherstatutory concerns, and such sentence m ay be eithermore severe orlesssevere

  than the Sentencing Guidelines'advisory range. Knowingthese facts,thedefendantunderstands

  and acknowledgesthatthe Courthasthe authority to impose any sentence within and up to the

  statutory m aximum authorized by law forthe offense identified in paragraph 1 and thatthe

  defendantm ay notwithdraw theplea solely asaresultofthesentenceimposed.

         4. ThedefendantunderstandsandaeknowledgesthattheCourtm ay impose, asto Counts

  1- 6 a statutory m axim um tenu of20 yearsin prison, followed by a minim um tel'm of5 years'

  supervised release up to a m u imum tenn of life. As to Count 7, the Court m ay im pose a

 maximum tenn of20yearsinprison,followedby supervised releaseofup to 5years. In addition

 to atenu ofimprisonm entand supervisedrelease,theCourtm ay imposea fineofup to $250,000,

 and mustimpose a $100 specialassessm entasto each count. The defendantalso understands
 and agreesthattheCourtwillorderthe defendantto pay restim tionto any identified victims. The

 am ountofrestitution willbedeterminedno laterthan 90 daysaflerthe sentencinghearing inthis

 Case.

         5. In thiscase,however,the United Statesagreeto recomm endthatthedefendantbe, as

 to theterm ofyearsofimprisonm ent,sentenced to no more than 4 years'imprisonment. Ji'eA t

 the time of sentencing, the United States will not be required to make this motion and

 recommendation ifthe defendant:(1)failsorrefusesto make a 111,accurate and complete

                                         Page2 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 3 of 7



  disclosuretotheprobation officeofthe circum stancessunounding therelevantoffense conduct;

  (2)is found to have misrepresented factsto the govelmmentpriorto entering into thisplea
  agreement;or(3)commitsanymisconductaherenteringintothispleaagreement,includingbut
  notlim itedtocomm ittingastateorfederaloffense, violating any term ofrelease,orm aking false

  statem entsorm isrepresentationsto any governm entalentity oroftk ial.

         6. Pursuantto 18U.S.C.j3014(a)(3),in addition totheassessmentunder18U S.C.j     .



  3013,thecourtshallassessthenmountof$5000foran offenseunderchapter110solongashe
  isnotdeterm inedtobe indigent. The$5000 shallnotbepayableuntilthedefendanthassatisfied
  al1 outstanding court-ordered fines, orders of restitution,and any other obligation related to

  victim -compensation arising from thecriminalconvictionsin thismatter.

             Defendantagreesto forfeitto the United States, voluntarily and im m ediately,allof

  hisright,title and interestin the following property, which issubjectto forfeiture pursuantto

  Title 18,United StatesCode,Section 2253:

                      one(1)silverHP laptop,serialnumber5C136510165,and
               b.     one(1)blackHP laptop,serialnumber5CD51334FQ.
       8.     Thedefendantagreesthattheabove-listed propertyrepresentsavisualdepiction of

 aminorengaged in sexually explicitconduct, orabook,m agazine,periodieal,tilm ,videotape, or

otherm atter,w hich contains any such visualdepiction, which wasproduced,transported,m ailed,

shipped orreceived in violation ofthe law , orproperty thatwas used orintended to be used to

com mitorto prom otethecomm ission ofthe offenseto which thedefendantispleading guilty.

              Defendant further agrees to fully cooperate and assist the Governm ent in the

forfeitureofthe listed property and to take whateverstepsare necessary to passcleartitle to the

United States,including,butnotlim ited to, the surrenderofdocum entsoftitle,execution ofany


                                          Page 3 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 4 of 7



 docum ents necessary to transfer his interestin any ofthe above property to the United States,

 execution ofa consentto forfeiture orotherdocumentsasm ay be needed to fully aceom plish the

 forfeitureandvesttitle in theUnited States.

        10.    Defendant further knowingly and voluntarily waives the following rights as to

 propertysubjectto forfeiture:(1)a11constitutional,legaland equitabledefensesto the forfeiture
 oftheassetsinanyjudicialoradministrativeproceeding'
                                                   ,(2)anyjudicialoradministrativenotice
 offorfeitureandrelateddeadlines;(3)anyjeopardy defenseorclaim ofdoublejeopardy, whether
 constitutionalorstatutory;(4)any claim ordefenseunderthe Eighth AmendmenttotheUnited
 StatesConstitution,including any claim ofexcessivefine, to the forfeiture oftheproperty by the

 United States;and(5)anyrighttoappealanyorderofforfeitureenteredbytheCourtpursuantto
 thispleaagreement.Defendantfurtherunderstandsthattheforfeitureoftheproperty shallnotbe

 treated as satisfaction or offsetagainstany fine, restitution,costofim plisonm ent,orany other

 penalty thiscourtm ay impose on the defendant.

        11.    Pursuantto 18 U.S.C.j 3663A(a)(3),18 U.S.C.j3663A(a) & (b), l8 U.S.C.
 j3664,18U.S.C.j2248,and 18U.S.C.j2259,thepartiesagreethatrestitutionisnotlimitedto
 Cotmts1through 6,theoffensesofconviction in thiscase.Thedefendantagreestopay restitution

to the victim sofchild pom ography uncovered from thedefendant'sdigitaldevices, who willbe

identified when it becom es known to the governm ent,either at or before the sentencing or

restitution hearings. The defendantfurtheragreesthatrestitution is due to the victim s of child

pornographyforoffenseslistedin 18U.S.C.j3663A(c)(1)(A),thatarenotthechargedoffenses
ofconviction,butnonetheless gave rise to thisplea agreem ent.The defendantagreesto pay three

thousanddollars($3000USD)toeach identifiedandrequestingvictim ofchildpom ography.
       12     The defendantunderstandsthatan tmanticipated ntunber ofrestitution orders or


                                          Page 4 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 5 of 7



 amountofrestitutionwillnotserveasgroundstowithdraw defendant'sguiltyplea. The defendant

 further agrees to comply with any restitution order entered into at the tim e of sentencing or
 restitution hearing. The defendant further agrees that he w illnot seek the discharge of any

 restitution obligation,in whole orin part, in any presentorfutlzre bankruptcy proceeding. The

 defendantagreesto makefu11restitution fortheprovablelossescaused by defendant'sactivities.

                TheUnited Statesreservestherightto inform the Cotu'tand theprobation officeof

 a1lfacts pertinentto the sentencing process, including al1relevant infonuation concerning the

 offenses comm itted, whether charged or not, as well as concem ing the defendant and the

 defendant's background.Subject only to the express terms of any agreed-upon sentencing
 recommendationscontained inthisagreem ent,theUnited Statesfurtherreservestherighttom ake

 any recom m endation asto the quality and quantity ofpunishm ent.

        14.    TheUnited Statesagreesthatitwillrecom mend atsentencingthattheCourtreduce

 by two levels the sentencing guideline levelapplicable to the defendant's offense, pursuantto

 Section 3E1.1(a) of the Sentencing Guidelines,based upon the defendant's recognition and
affirmativeandtim ely acceptanceofpersonalresponsibility.

        15.    The defendantisaware thatTitle 18,United StatesCode,Section 3742 and Title

28,United StatesCode,Section 1291affordthedefendanttherightto appealthe sentenceim posed

in thiscase.Acknowledging this,in exchange fortheundertakingsm adeby the United Statesin

thispleaagreem ent,thedefendanthereby waivesallrightsconferred by Sections 3742 and 1291

to appealany senteneeimposed,including any restitution order,orto appealthem annerin which

the sentence w asim posed,unlessthe sentence exceedsthe m axim um perm itted by statute oristhe

resultofan upward departlzre and/oran upward variance from the advisory guideline range that

theCourtestablishesatsentencing,orthe Courtdeclinesto follow theparties'jointsentencing

                                          Page5 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 6 of 7



 recom m endation. The defendant flm her understands thatnothing in this agreem ent shallaffect

 thegovernm ent'srightand/orduty to appealassetforth in Title 18,United StatesCode,Section

 3742417)andTitle28,UnitedStatesCode,Section 1291.However,iftheUnitedStatesappealsthe
 defendant'ssentencepursuanttoSections3742(b)and 1291,thedefendantshallbereleasedfrom
 theabove waiverofappellate rights.By signing thisagreem ent,the defendantacknow ledgesthat

 hehasdiscussed theappealwaiversetfol'th in thisagreementwith hisattorney.

        16.    The defendantunderstmzdsthatby pleading guilty,he willbe required to register

 asasex offenderupon hisreleasefrom prison,asa condition ofsupervised releasepursuantto 18

 U.S.C.j3583(d).Thedefendantalsounderstandsthatindependentofsupervisedrelease,hewill
 besubjectto federaland statesexoffenderregistrationrequirements,andthatthoserequirements
 m ay apply throughout defendant's life. The defendant understands that he shall keep his

 registration current,shallnotify the state sex offender registration agency or agencies of any

 changesto defendant'snnm e,place ofresidence,employm ent,orstudentstatus,orotherrelevant

 inform ation.The defendantshallcom ply w ith requirem entsto periodically verify in person his sex

 offenderregistration information.The defendantunderstandsthathe willbe subjectto possible
 federal and state penalties for failure to comply with any such sex offender registration

 requirem ents.Ifthe defendantresides in Florida follow ing release from prison,the defendantw ill

 be subject to the registration requirements of Fla.Stat.j 943.0435.The defendant f'
                                                                                   urther
 understandsthat,under18U.S.C.j4042(c),noticewillbeprovidedto certain 1aw enforcement
 agenciesupon defendant'sreleasefrom confinementfollowing conviction.

        17.    A s a condition ofsupervised release,the defendantshallregisterw ith the state sex

 offenderregistration agency in any state where defendant resides,is employed,works,or is a

 student,asdirectedby theProbation Officer.Thedefendantshallcomply with a1lrequirem entsof


                                            Page 6 of7
Case 9:18-cr-80166-DMM Document 85 Entered on FLSD Docket 03/22/2019 Page 7 of 7



 federaland state sex offenderregistration laws,including therequirem entto updatedefendant's

 registration infonnation.Thedefendantshallprovideproofofregistration to theProbation Officer

 within 72 hoursofreleasefrom imprisonm ent.
          18.         Thisisthe entireagreem entand understanding between the United Statesandthe

 defendant.There are no otheragreem ents,prom ises,representations,or understandings.



                                                   ARIANA FAJARDO ORSHAN
                                                   U N ITED STA TES A TTO RN E

                  !
                                                              (.                 'e

   D                      ô;               By:                          ''
       ate:               /
                                                   G RE O R CH   ER
                                                   ASSIST T UNITED STATES ATTORNEY



   Date: ! )z.z-//v
              .
                                           By:       zym/           6 Co
                                                   M ICHAEL coHEN ,EsQ.
                                                   ATTORNEY FoR DEFEN DANT



   Date: 3/t9 j                            By:
                                                   ALAN SCHLESW GER,ESQ.
                                                   A TTO RNEY FOR D     EN D AN T



   Date:Y1%2//Q--                           By:
                                                   N ICHO L KO          N
                                                   DEFEN NT




                                                 Page 7 of7
